Citation Nr: 1012742	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-03 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of depressive disorder, currently rated 50 
percent disabled.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to September 2, 2009, the Veteran's depressive 
disorder was manifested by anxiety, impaired memory, 
irritability, depression, poor sleep, little energy, having 
few friends, some memory impairment, a stated history of 
suicidal ideation, one report of auditory hallucinations, 
and anger; these symptoms are indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity.

2. As of September 2, 2009, the Veteran has expereinced 
occupational and social impairment with deficiencies in most 
areas, due to his depressive disorder.


CONCLUSIONS OF LAW

1. Prior to September 2, 2009, the criteria for an 
evaluation in excess of 50 percent for depressive disorder 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2009).

2. As of September 2, 2009, the criteria for an evaluation 
of 70 percent for depressive disorder were met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

A letter dated in July 2008 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain 
records.  He was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
his claim were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
Veteran's behalf.  The letter told the Veteran that in order 
to substantiate his claim, the evidence needed to show that 
his disability had gotten worse.  That letter also contained 
notice consistent with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and provided the Veteran 
with notice of the disability criteria used to evaluate his 
claim.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in September 2009, which was 
prior to the transfer and certification of the case to the 
Board.  The Board finds that the content of the notice 
provided to the Veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Thus, any prejudice to the Veteran 
for this error was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as in a statement of the case or supplemental statement of 
the case is sufficient to cure a timing defect).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his attorney has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was afforded 
VA examinations regarding the level of his disability in 
August 2008 and September 2009.


II.  Analysis

Disability ratings are based upon schedular requirements 
that reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2009).  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 (2008).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities, including the criteria for the Veteran's 
depressive disorder, rated under Diagnostic Code 9434:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships, a 70 percent 
rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130.

In December 2001, the Veteran underwent VA examination.  He 
indicated that he stopped working in September 2000 due to 
being aggravated and back and knee pain.  He had been 
married to his wife for eighteen years.  They lived together 
and had no children.  She aggravated him, but they usually 
got along fine.  He sometimes snapped at her.  He has three 
or four close friends.  He sees one of them daily.  He does 
not see the others as much since he stopped working.  The 
Veteran went to church once a week with his sister and felt 
close to her.  He watched television and played with his 
dog.  He and his wife rarely went out to due his wife's poor 
health.

On examination, the Veteran was alert and oriented.  His 
mood was mildly dysphoric, and his affect was constricted.  
His speech was somewhat slow, and he only spoke when 
questioned.  His thought process was logical and coherent.  
There were no hallucinations, suicidal or homicidal 
ideation, or evidence of delusional content.  Memory was 
intact for immediate events, but he had trouble recalling 
recent and remote events.  Concentration was normal, and the 
Veteran had limited insight into his disability.  The 
impression was depressive disorder, not otherwise specified.  
The Global Assessment of Functioning (GAF) score was 59.  
The examiner noted that the Veteran had mild to moderate 
impairment.

In July 2004, the Veteran underwent VA examination.  He 
indicates that he could not have people standing behind him.  
He had sleep difficulty with nightmares once a week.  He 
avoided crowds because of increased irritability and had no 
friends.  He denied emotional blunting and startle.  On 
examination, the Veteran was alert and oriented.  Insight 
was not demonstrated.  His affect was flat.  He had adequate 
attention.  Speech was normal.  He denied suicidal or 
homicidal ideation.  Thought was normal.  There was no motor 
activity.  The diagnoses were posttraumatic stress disorder 
(PTSD) and depressive disorder, not otherwise specified.  
The GAF score was 55.

In December 2004, the Veteran underwent VA examination.  His 
cognitive abilities were normal.  He indicated that he kept 
believing that people were sneaking up on him, but when he 
turned his head, they were not there.  With medication, the 
Veteran had normal sleep.  Without medication, his sleep was 
impaired.  He described increased anxiety in crowds.  He did 
go to church, restaurants, and stores.  He had mild 
difficulty with anger control.  He had been married for 25 
years, and his wife passed away in March 2003.  On 
examination, the Veteran was oriented, but insight was not 
demonstrated.  His affect was flat.  Speech and memory were 
normal.  The diagnoses were PTSD and depressive disorder, 
not otherwise specified.  The GAF score was 60.

In January 2005, the Veteran underwent VA examination.  The 
symptoms reported and observed were the same as the previous 
examination.  The examiner noted that the Veteran's 
diagnoses resulted in a mild degree of impairment in social 
functioning and no significant impairment in occupational 
functioning.  The Veteran's overall level of disability was 
mild.  The GAF was 60.

In August 2008, the Veteran underwent VA examination.  He 
reported anger, particularly when people sneak up behind 
him.  He tended to stay out of trouble and went over to a 
friend's house but mostly stayed at his property.  He hears 
helicopters.  He was easily irritated.  He reported suicidal 
ideation but no plan or attempt to harm himself.  On 
examination, the Veteran had normal speech and thought 
processes.  He appeared to be somewhat suspicious of others.  
He had no current suicidal or homicidal ideation. His affect 
was constricted, and his mood was dysphoric.  The diagnosis 
was major depressive disorder with symptoms of PTSD, and the 
GAF score was 50.  The examiner opined that the Veteran was 
experiencing a moderate to severe level of impairment, 
particularly in social functioning.

In September 2009, the Veteran underwent VA examination.  He 
stated that people sometimes made him mad, but he did not do 
anything about it.  He described anxiety and stress.  He 
currently lived by himself.  On examination, the Veteran was 
oriented.  Insight was adequate, and affect was blunted.  He 
had adequate attention and was not distractible.  Speech and 
memory were normal.  The Veteran reported moderate 
dysphoria, sleep disturbance, anergia, mild anhedonia, and 
intermittent feelings of hopelessness.  He denied suicidal 
and homicidal ideation or plan.  There was no evidence of 
thought disorder.  The diagnosis was major depressive 
disorder, and the GAF score was 50.  The examiner opined 
that the severity of the Veteran's symptoms had worsened 
some.  His current psychiatric presentation resulted in a 
mild to moderate degree of impairment in social functioning, 
and there would more likely than not be a mild degree of 
impairment in occupational functioning.  The overall level 
of disability is mild to moderate.

Also of record are numerous VA treatment reports, dated from 
October 1998 to July 2009.  These treatment records are 
consistent with the symptoms and characteristics identified 
and extensively discussed during the Veteran's VA 
examinations.  The lowest GAF score assigned to the Veteran 
in these treatment records is 45.

First, the Board notes that the Veteran has been diagnosed 
with both depressive disorder and PTSD.  However, as there 
is no indication that the symptoms for these disorders may 
be separated, the Board will consider all psychiatric 
characteristics in evaluating the Veteran's claim.

Collectively, the aforementioned medical evidence reflects 
that the Veteran's depressive disorder is manifested by 
difficulty with sleep, anger, nightmares, hypervigilance, 
irritability, depressed mood, difficulty in establishing and 
maintaining effective work and social relationships, 
flattened affect, anxiety, lack of insight, some auditory 
hallucinations, a stated history of suicidal ideation, and 
some difficulties with memory.  Overall, prior to September 
2, 2009, these symptoms were indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity, which is contemplated in the currently 
assigned 50 percent disability rating.

In this regard, the medical evidence did not show the 
Veteran to have obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; an inability to establish and maintain effective 
relationships; or other symptoms that are characteristic of 
a 70 percent rating.  Rather, the record shows the Veteran 
was oriented, and his speech was normal.  There was no 
evidence that he was unable to maintain good hygiene.  He 
demonstrated no impaired impulse control.  He did not 
describe panic attacks.  The Veteran once reported a history 
of suicidal ideation with no intent or plan.  He had no 
obsessional rituals.  

The Board has considered the fact that the Veteran's mood 
has been described as depressed and anxious.  However, 
disturbances of mood are contemplated in the 50 percent 
rating assigned.  The records show the Veteran was able to 
maintain activities of daily living, including his own 
personal hygiene.  Therefore, depression affecting the 
ability to function independently, appropriately and 
effectively is not shown, and the difficulty in adapting to 
stressful circumstances, even when considered with all the 
other symptomatology, is not reflective of the level of 
disability contemplated in a higher 70 percent rating prior 
to September 2, 2009.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 
51-60 is defined as denoting moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).

The Board further finds that the GAF scores assigned, the 
lowest of which was 45, do not provides a basis for 
assigning a rating in excess of 50 percent for PTSD, since 
that time.  Here, there is no evidence in the record of 
nearly all of the symptoms associated with a GAF score of 
45.  Indeed, a review of the evidence shows that the Veteran 
reported having at least one friend that he saw on most days 
and a close relationship with his sister.  In addition, the 
overall disability picture, to include his most recent 
examination report, shows that his disability resulted in 
mild to moderate impairment of social and occupational 
functioning.  Therefore, while the Veteran was assigned GAF 
scores as low as 45, the symptoms he demonstrated, for the 
most part, do not correspond to these scores, and his 
overall disability picture is mild to moderate.  With regard 
to assigned scores ranging from 51-60, these symptoms are 
directly reflected in the VA examination reports and 
treatment records.  Therefore, while the Veteran has been 
assigned GAF scores lower than 51, the evidence reflects 
that the Veteran's symptoms correspond with the scores of 51 
and higher.  Therefore, the assigned GAF scores do not 
demonstrate that the criteria for a higher rating have been 
met.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board has considered whether a staged rating is 
warranted.  Here, the report of the September 2, 2009, VA 
examination indicates that the Veteran's condition had 
worsened. Resolving the benefit of the doubt in his favor, 
the Board finds that social and occupational impairment due 
to the disability at issue more closely approximates the 
criteria for a 70 percent evaluation, as of September 2, 
2009. As the service-connected psychiatric disorder now 
meets the schedular criteria for TDIU, and the Veteran 
apparently is no longer working, the issue of entitlement to 
TDIU is being remanded to the RO for development.

The Board has also considered whether this claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  Consideration of referral for an 
extraschedular rating requires a three-step inquiry.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. 
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first 
question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 
Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as governing norms.  If the 
Veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted.

In this case, the rating schedule for depressive disorder 
specifically contemplates the type of symptomatology 
demonstrated, and that schedule allows for higher ratings 
where symptomatology of the appropriate degree is 
demonstrated.  Accordingly, the Board concludes that 
extraschedular referral is not warranted in this case.

ORDER

An evaluation in excess of 50 percent for depressive 
disorder prior to September 2, 2009, is denied.

An evaluation of 70 percent for depressive disorder as of 
September 2, 2009, is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

Based on the evidence of record, it is clear that the 
Veteran does meet the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. § 
4.16(a) in that service-connected PTSD is rated as 70 
percent disabling from September 2, 2009.  Therefore, the 
remaining question is whether the Veteran is unemployable as 
a result of his service-connected disability.  

Accordingly, the case is REMANDED for the following action:	

       	1.  The Veteran should be requested to provide 
the names, 	addresses and approximate dates of 
treatment of all medical care 	providers, VA and 
non-VA, who have treated him for a 	psychiatric 
disorder.  After the Veteran has signed the 
	appropriate releases, those records should be 
obtained and 	associated with the claims folder.  
Appropriate efforts must be 	made to obtain all 
available VA treatment records.  All attempts 	to 
procure records should be documented in the file.  
If the 	AMC/RO cannot obtain records identified by 
the Veteran, a 	notation to that effect should 
be inserted in the file.  The Veteran 	is to be 
notified of unsuccessful efforts in this regard, in 
order to 	allow him the opportunity to obtain and 
submit those records for 	VA review.

.  	2.  Thereafter, the AMC/RO should schedule the 
appellant for a 	VA examination by a qualified 
physician.  The claims folders are 	to be made 
available for the examiner to review.  The examiner 
is 	to provide a detailed review of the Veteran's 
pertinent medical 	history, current complaints, and 
the nature and extent of all 	psychiatric 
symptomatology.  The examination report must 
	address whether it is at least as likely as not 
that the Veteran is 	unable to obtain or 
maintain a substantially gainful occupation 	solely 
as a consequence of the service-connected 
psychiatric 	condition.  A 	complete rationale for 
any opinions expressed must 	be provided.

	3.  After the foregoing, the RO should review 
the Veteran's 	claim.  If the determination is 
adverse to the Veteran, he and his 
	representative should be provided an 
appropriate supplemental 	statement of the case 
and given an opportunity to respond.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


